Adams, J.
The action for the malicious prosecution of which this action was brought was an action in equity, brought by this defendant against these plaintiffs, to quiet title to certain land of which this defendant claimed to be the holder of a tax deed. The action never came to a hearing, but was dismissed. It is not averred that these plaintiffs suffered in that action any loss, annoyance or inconvenience, except such as may be regarded as incident to every civil action and, such being the fact, it appears to us that the plaintiffs failed to state a cause of action. Wetmore v. Mellinger, 64 Iowa, 741.
Affirmed.